Case: 1:19-cr-00407 Doc #:1 Filed: 07/02/19 1o0f1. PagelD #: 1

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO -~

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
» 4219 CR 407
V. ) CASE NO. .
) Title 8, United States Code,
MISAEL ROMAN LAUREANO, ) ey 1328 a
Hi igpe AE
Defendant. UDGE NUGENT
COUNT 1

(illegal Reentry, in violation of 8 U.S.C. § 1326)
The Grand Jury charges:.
1. Defendant MISAEL ROMAN LAUREANO is an alien and citizen of Mexico,
| who was last removed from the United States on or about July 21, 2016.

2. On or about June 15, 2019, Defendant was found in the United States in the
Northern District of Ohio, Eastern Division, and not having previously obtained the express
consent of the Attorney General of the United States or his successor, the Secretary for
Homeland Security (Title 6, United States Code, Sections 202 (3), (4) and (557)), to apply for

readmission into the United States, in violation of Title 8, United States Code, Section 1326.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
